Case 0:17-cv-60426-UU Document 417 Entered on FLSD Docket 01/15/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


   ALEKSEJ GUBAREV, XBT HOLDING, S.A.
   and WEBZILLA, INC.,

                                      Plaintiffs,
                                                              Case No. 17-cv-60426-UU
                             v.

   BUZZFEED, INC., AND BEN SMITH,

                                     Defendants.


           FBI POSITION STATEMENT REGARDING PROPOSED UNSEALING

         By Order dated December 18, 2018, this Court invited non-party the Federal Bureau of

  Investigation (“FBI”) to provide a position statement on the Court’s proposed unsealing of the

  currently sealed affidavit the FBI was ordered to produce, pursuant to a protective order, to

  Defendants in the above-captioned action (hereinafter “FBI Affidavit”). See ECF No. 384 (Dec.

  18 Order); see also ECF No. 194 (entering protective order for FBI Affidavit); ECF No. 2013

  (sealing FBI Affidavit).

         Pursuant to that invitation, the FBI, through undersigned counsel, hereby advises that it

  will not oppose the Court’s proposed unsealing of the FBI Affidavit.

                                      Respectfully submitted this 15th day of January, 2019,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JACQUELINE COLEMAN SNEAD
                                              Assistant Branch Director, Federal Programs Branch

                                              /s/ Anjali Motgi                                 _
                                              ANJALI MOTGI
                                              Texas Bar # 24092864
                                              United States Department of Justice

                                                    1
Case 0:17-cv-60426-UU Document 417 Entered on FLSD Docket 01/15/2019 Page 2 of 2



                                     Civil Division, Federal Programs Branch
                                     1100 L Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 305-0879 (office)
                                     (202) 616-8470 (fax)
                                     anjali.motgi@usdoj.gov

                                     Counsel for the Federal Bureau of Investigation




                                        2
